In each of the above-entitled proceedings: Order modified to the extent that costs previously allowed against the appellants are stricken, and, as so modified, the order is affirmed, without costs. The village was justified in litigating the validity of the retroactivity of its Zoning Ordinance under Village Law (•§ 179, *933subd. 2, par. [a]) inasmuch as that provision has not heretofore been construed. No opinion.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.